Citation Nr: 0918698	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  08-07 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 
1957, with subsequent reserve service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 decision by the RO in Denver, 
Colorado that denied service connection for bilateral hearing 
loss. A personal hearing was held before the undersigned 
Veterans Law Judge at the RO in April 2008.

The Veteran submitted additional pertinent evidence at his 
April 2008 hearing, and waived initial RO review of such 
evidence.  Hence the Board will consider it.  38 C.F.R. 
§ 20.1304 (2008).


FINDINGS OF FACT

The Veteran currently has bilateral hearing loss which was 
neither incurred in nor aggravated by active service.


CONCLUSION OF LAW

The criteria for establishment of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 
2002).  The requirements apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Shinseki v. 
Sanders, No. 07-1209, 2009 WL 1045952 (U.S. April 21, 2009).

The RO provided notice to the Veteran in a January 2007 
letter, issued prior to the decision on appeal, regarding 
what information and evidence is needed to substantiate his 
claims for service connection.  The letter also advised as to 
what information and evidence must be submitted by the 
Veteran, and the types of evidence that will be obtained by 
VA, and provided him with notice of the information and 
evidence needed to establish a disability rating and an 
effective date for his claimed disabilities.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, a VA examination report, and internet articles, 
journal articles, and other materials submitted by the 
Veteran.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the Veteran's claim, any question as to an 
appropriate disability rating and effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by such standards must be currently present, and 
service connection is possible if a current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss based on in-service 
noise exposure on the flight line and as a pilot in the Air 
Force.  At his personal hearing, he testified that the flight 
line was very loud due to the noise from multiple jet engines 
that he flew on a daily basis and that he did not have 
hearing protection when he was on the flight line.  He 
testified that he did not notice hearing loss during his 
period of reserve service after separation from active duty.  
He denied post-service noise exposure, stating that he worked 
for an airline as an engineer in an office.  He stated that 
audiometric testing performed by his employer showed hearing 
loss within a few years after separation from service, but 
that the records of such testing were unavailable.

The Veteran's DD Form 214 reflects that his primary military 
occupational specialty during service was as a fighter pilot 
in Air Training Command.  In light of the Veteran's 
occupational specialty as a fighter pilot, and his statements 
and testimony at his hearing, the Board finds that he was 
exposed to acoustic trauma in service.

Service treatment records are negative for complaints or 
treatment of hearing loss.  The Board notes that the 
audiometer results in service (shown below) were apparently 
reported under ASA standards rather than today's ISO 
standards.

On ROTC medical examination in July 1953, prior to active 
duty service, audiometric testing revealed that pure tone 
decibel thresholds were recorded at 500, 1,000, 2,000, and 
4,000 hertz as 5, 0, 0, and 25, respectively, in the right 
ear, and as 0, 0, 0, and 40, respectively, in the left ear.  
On medical examination in June 1954, the Veteran's ears were 
listed as normal.  Audiometric testing revealed that pure 
tone decibel thresholds were recorded at 500, 1,000, 2,000, 
and 4,000 hertz as 0, 5, 5, and -5, respectively, in the 
right ear, and as -5, 0, 0, and 25, respectively, in the left 
ear.  Audiometric testing in September 1954 revealed that 
pure tone decibel thresholds were recorded at 500, 1,000, 
2,000, and 4,000 hertz as 5, 0, 0, and 5, respectively, in 
the right ear, and as 5, 5, 5, and 10, respectively, in the 
left ear.  Service treatment records reflect treatment for 
ear infections.  On separation medical examination in August 
1957, the Veteran's ears were listed as normal.  In an August 
1957 report of medical history, the Veteran denied a history 
of ear trouble.  Whispered and spoken voice testing were 
15/15.  Audiometric testing at that time revealed that pure 
tone decibel thresholds were recorded at 500, 1,000, and 
2,000, hertz as 0, 0, and 0 respectively, in the right ear, 
and as 5, 10, and 0 respectively, in the left ear.  

Subsequent audiometric testing in April 1963, during the 
Veteran's period of service in the Air National Guard, 
revealed that pure tone decibel thresholds were recorded at 
500, 1,000, 2,000, 3,000 and 4,000 hertz as -5, 0, 0, 0, and 
0, respectively, in the right ear, and as -5, 0, 0, 0, and 0, 
respectively, in the left ear.  The Veteran's physical 
profile (PULHES) included H-1 (normal) for hearing.  In an 
April 1963 report of medical history, the Veteran denied a 
history of ear trouble.  

The Veteran's medical records are negative for hearing loss 
for decades after separation from service.  Private medical 
records dated in December 1997 from Colorado Springs Health 
Partners (CSHP) reflect that the Veteran presented with known 
high frequency hearing loss.  He reported that he flew jet 
fighters in the late 1950s and had noise-induced hearing 
loss.  The examiner diagnosed severe precipitous bilateral 
high-frequency sensorineural loss above 2,000 hertz.  
Subsequent private medical records from CSHP reflect 
evaluations for hearing loss.  In December 2001, the examiner 
diagnosed hearing within normal limits through 1,000 hertz, 
falling to a severe high frequency sensorineural hearing loss 
bilaterally.  A private audiometry test dated in November 
2006 also reflects bilateral hearing loss.

At an April 2007 VA audiological examination, the Veteran 
complained of gradual deterioration of hearing sensitivity 
over the past 20-25 years.  He gave a history of ear 
infections during service.  He reported noise exposure during 
service in the Air Force from 1954-1957 as a pilot (from loud 
airplane noise) and no non-military noise exposure.  
Audiometric testing revealed that pure tone decibel 
thresholds were recorded at 500, 1,000, 2,000, 3,000 and 
4,000 hertz as 25, 40, 50, 75, and 70, respectively, in the 
right ear, and as 15, 25, 60, 90 and 85, respectively, in the 
left ear.  The examiner diagnosed normal hearing in the right 
ear at 500 hertz and a mild to severe rising to moderately-
severe sensorineural hearing loss from 1000 to 4000 hertz.  
There was normal hearing in the left ear from 500 to 1000 
hertz and a mild to severe sensorineural hearing loss from 
1500 to 4000 hertz.  The examiner reviewed the Veteran's 
service treatment records and noted that an enlistment 
audiogram and an April 1963 audiogram documented normal 
hearing in both ears.  She opined that due to normal hearing 
upon military discharge, the Veteran's current hearing loss 
is not caused by military noise exposure.

A private audiogram from CSHP dated in June 2007 reflects 
that the examiner noted a decrease in hearing sensitivity 
since 1997 and 2001 examinations.  The examiner diagnosed 
mild falling to severe bilateral high frequency sensorineural 
hearing loss which was consistent with a noise-induced 
hearing loss.  She added that if the Veteran underwent a 
"whisper test" in 1957 he would have passed in spite of 
having a loss in the pitches from 2000 to 8000 hertz.

Based on the recent audiometric findings, the Board finds 
that the Veteran has a current bilateral hearing loss 
disability as defined by VA (see 38 C.F.R. § 3.385).  The 
issue remains whether service connection is warranted for 
bilateral hearing loss.

Evidence in support of the claim includes statements by the 
Veteran to the effect that he incurred hearing loss, service 
records reflecting that the Veteran was exposed to 
significant acoustic trauma in service, and evidence showing 
that his high frequency hearing loss is consistent with 
noise-induced hearing loss.

Evidence weighing against the claim includes the fact that 
the service treatment records are negative for diagnosis of 
hearing loss, and the fact that hearing loss was not shown on 
audiometric testing at separation in 1957 and in 1963.  
Moreover, there is no medical evidence of bilateral hearing 
loss for many years after separation from service.  The first 
documented hearing loss was in 1997, 40 years after service.  
Although at that time, it was stated that he had known 
hearing loss, there was no indication that the hearing loss 
dated back for as long as 40 years, and the examiner did not 
causally link the current hearing loss to service or to 
events therein.  Moreover, the 1963 audiology examination 
documents normal hearing 5 and 1/2 years after service.  
Additionally, the VA examiner opined that the current 
bilateral hearing loss was not linked to service.

There is no medical evidence linking the Veteran's current 
bilateral hearing loss with service.  The medical journals 
and articles submitted by the Veteran in April 2008 
collectively state that whispered voice testing is not 
effective for evaluating hearing loss, that jet engines 
produce a lot of noise, that the T-33 jet airplane (flown by 
the Veteran during service) was very loud.  In this regard, 
the Board notes that the Veteran's exposure to in-service 
acoustic trauma is conceded, and the Board has not relied in 
any manner on the whispered voice test on the 1957 
examination; rather; the audiometric findings at that time 
far outweigh the whispered voice test in evidentiary value.  
However, none of the evidence on file specifically links the 
Veteran's bilateral hearing loss with service.  The private 
audiology reports do not include any opinion that the current 
hearing loss is, in fact, causally related to jet noise in 
service.

The Veteran is competent to report that he experiences 
hearing loss.  However, he cannot provide a competent opinion 
that his hearing loss is causally related to noise exposure 
in service.  The evidence of the passage of so many 
postservice years before documentation of hearing loss along 
with normal findings on the 1963 audiology examination 
contradict his assertions that he has had hearing loss since 
separation in 1957, and, therefore, the statements that he 
has had a continuity of symptomatology since service are not 
credible and carry no probative weight.  See Buchanan v. 
Nicholson, supra; Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000).  The VA examiner is competent to render such an 
opinion.  Moreover, she reviewed the file, including prior 
relevant examinations and provided a reason for her 
conclusion.  The examination was adequate and the examiner's 
conclusion carries much probative weight.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In summary, the record fails to show competent and probative 
evidence of bilateral hearing loss in service or for many 
years thereafter, and the preponderance of the evidence is 
against a finding that the condition is due to or aggravated 
by service.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


